Exhibit 10.51
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of this 16th day of December 2008 by and between Burger King
Corporation, a Florida corporation (together with any successor thereto, the
“Company”), and John Chidsey (“Executive”).
     WHEREAS, Executive commenced employment with the Company on March 1, 2004
(the “Commencement Date”); and
     WHEREAS, Executive has served as the President and Chief Executive Officer
of the Company pursuant to an Employment Agreement with the Company, dated as of
April 7, 2006 (as amended from time to time, the “Original Agreement”);
     WHEREAS, the Company desires that Executive continue to serve the Company
as the Chief Executive Officer on the terms and conditions set forth in this
Agreement; and
     WHEREAS, the parties desire to enter into this Agreement setting forth the
terms and conditions of Executive’s continued employment with the Company as its
Chief Executive Officer and desire that this Agreement shall supersede the
Original Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:
     1. Agreement to Employ. Upon the terms and subject to the conditions of
this Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.
     2. Amendment and Restatement of Original Agreement. This Agreement shall
serve as a complete amendment and restatement of the Original Agreement. All
terms of the Original Agreement shall be superseded by the terms of this
Agreement and, upon execution of this Agreement, the Original Agreement shall be
of no further force and effect.
     3. Term of Employment. Unless Executive’s employment shall sooner terminate
pursuant to Section 10, the Company shall employ Executive on the terms and
subject to the conditions of this Agreement for the term commencing on April 7,
2006 and ending on April 6, 2009 (the “Term”). Effective upon the expiration of
the Term and each Additional Term (as defined below), Executive’s employment
hereunder shall be deemed to be automatically extended, upon the same terms and
conditions, for an additional period of three years (each, an “Additional
Term”), in each such case, commencing upon the expiration of the Term or the
then current Additional Term, as the case may be, unless either party shall have
given written notice to the other, at least six (6) months prior to the
expiration of the Term or such Additional Term, of its intention not to extend
the Employment Period (as defined below) hereunder. Executive’s Separation from
Service (as defined below) with the Company pursuant to any such notice of
non-extension delivered by the Company to Executive shall occur upon expiration
of the relevant Term or Additional Term (as applicable) and shall be deemed to
constitute his Separation from

1



--------------------------------------------------------------------------------



 



Service due to termination of his employment by the Company Without Cause (as
defined below) pursuant to Section 10(c) hereof. For purposes of this Agreement,
“Separation from Service” has the meaning given to such term in
Section 1.409A-1(h) of the regulations (as amended) promulgated under
Section 409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”). The period during which Executive is employed by the Company pursuant
to this Agreement, including any extension thereof in accordance with this
section, shall be referred to as the “Employment Period.”
     4. Position and Responsibilities. During the Employment Period, Executive
shall serve as the Chief Executive Officer of the Company, shall report to the
Board of Directors of the Company (the “Board”) and shall have such duties and
responsibilities as are customarily assigned to individuals serving in such
position and such other duties consistent with Executive’s title and position as
the Board (or any committee thereof, such committee also referred to as the
“Board”) specifies from time to time.
     Executive shall devote substantially all of his skill, knowledge,
commercial efforts and reasonable business time to the conscientious and
faithful performance of his duties and responsibilities for the Company to the
best of his ability, except for vacation time as provided by Company policy and
absence for sickness or similar disability. Consistent with the foregoing,
Executive shall spend such reasonable time as may be devoted to the fulfillment
of Executive’s civic responsibilities and as may be necessary from time to time
for personal financial matters.
     5. Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at an annualized rate of $1,042,875, payable in
installments on the Company’s regular payroll dates. The Board shall review
Executive’s base salary annually during the Employment Period and, in its sole
discretion, may increase (but not decrease) such base salary from time to time
based upon such factors as the Board shall consider relevant. The annual base
salary payable to Executive under this Section 5 shall hereinafter be referred
to as the “Base Salary.”
     6. Annual Incentive Compensation. Executive shall be eligible to earn an
annual bonus for each fiscal year of the Company ending during the Employment
Period (each, an “Annual Bonus”) as follows: (i) a target Annual Bonus equal to
100% of Executive’s Base Salary for such fiscal year, if the Company and/or
Executive (as applicable) achieves the target performance goals established by
the Board for such fiscal year, (ii) a stretch Annual Bonus equal to 200% of
Executive’s Base Salary for such fiscal year, if the Company and/or Executive
(as applicable) achieves or exceeds the stretch performance goals established by
the Board for such fiscal year, and (iii) a minimum Annual Bonus equal to 50% of
Executive’s Base Salary for such fiscal year, if the Company and/or Executive
(as applicable) achieves at least the threshold performance goals established by
the Board for such fiscal year, in each case, as determined by the Board. If
performance for a given fiscal year is above the minimum performance goals but
below the target performance goals, or above the target performance goals but
below the stretch performance goals, the Board shall determine the amount of
Executive’s Annual Bonus for such fiscal year using the straight-line
interpolation method. If the Company does not achieve the minimum performance
goals for a fiscal year, Executive shall not be entitled to receive an Annual
Bonus for such fiscal year. Notwithstanding the foregoing, Executive hereby

2



--------------------------------------------------------------------------------



 



acknowledges that, while the Company is a publicly held corporation, the Company
may make such modifications to any incentive compensation plan, program or
arrangement (including, without limitation, the annual bonuses contemplated by
this Section 6 to the extent necessary so that such incentive compensation
qualifies as qualified performance-based compensation within the meaning of
Section 162(m) of the Code and the regulations promulgated thereunder or
otherwise in order to comply with Section 162(m) of the Code and be deductible
by the Company. Any such modification will not affect the Annual Bonus targets
set forth herein, and Executive acknowledges that, notwithstanding anything in
this Agreement to the contrary, any such modification will not constitute
grounds for Executive to terminate his employment with the Company for Good
Reason (as defined below).
     Any Annual Bonus that becomes payable to Executive pursuant to this
Section 6 shall be paid to Executive as soon as reasonably practicable following
receipt by the Board of the audited consolidated financial statements of the
Company for the relevant fiscal year, but in no event later than two and a half
(2 1/2) months following the end of the applicable fiscal year in which such
Annual Bonus was earned. Executive shall be entitled to receive any Annual Bonus
that becomes payable in a lump sum cash payment or, at his election, in any form
that the Board generally makes available to the Company’s executive management
team; provided that any such election is made by Executive in compliance with
Section 409A of the Code and the regulations promulgated thereunder.
     7. Equity Incentive Arrangements.
     (a) Long-Term Incentive Compensation. Except as expressly provided for
herein, (i) all options to purchase shares of common stock of Burger King
Holdings, Inc. (“BKH,” and such shares “BKH Shares”) currently held by Executive
as of the date hereof (the “Options”) and (ii) any other equity-based awards
with respect to BKH Shares held by Executive as of the date hereof will continue
in accordance with the applicable plan document and grant agreements.
     Each of the Options and other equity-based awards will vest as provided in
the applicable plan document and grant agreements, provided that in the event
that (i) Executive experiences a Separation from Service due to Executive’s
death or Disability (as defined below), all Options and all equity awards issued
to Executive pursuant to the Burger King Holdings, Inc. 2006 Omnibus Incentive
Plan (the “2006 Plan”) or under any other new equity plan established by the
Company shall immediately vest on the Date of Separation from Service (as
defined below) or (ii) a Change in Control (as defined below) occurs and, within
twenty-four (24) months following the date of the Change in Control, Executive
experiences a Separation from Service due to either (A) termination of his
employment by the Company Without Cause or (B) Executive’s resignation for Good
Reason, all Options and all equity awards issued to Executive during Executive’s
employment with the Company pursuant to the 2006 Plan or under any other new
equity plan established by the Company will become fully vested as of the Date
of Separation from Service; provided, that, in the event of a Change in Control
where, in the good faith determination of the Board, the acquirer is a Strategic
Buyer, Executive shall have the right, for any reason or no reason at all, to
resign within the 30 day period following the one year anniversary of the
effective date of such Change in Control and such resignation shall be treated
as a termination by the Company Without Cause for all purposes under this
Agreement and any

3



--------------------------------------------------------------------------------



 



equity agreement with Executive then in place. Except as otherwise provided in
the preceding sentence, following Executive’s Separation from Service with the
Company for any reason, all unvested Options and all unvested equity awards
issued under the 2006 Plan (or other equity plan established by the Company)
shall be immediately cancelled and forfeited and all vested equity awards issued
under the 2006 Plan (or other equity plan established by the Company) will
remain exercisable until the earlier of (1) the tenth anniversary of the grant
date, (2) the first anniversary of the Date of Separation from Service if
Executive’s Separation from Service occurs for any reason other than termination
by the Company for Cause, and (3) the date of Executive’s Separation from
Service for Cause. For purposes of this Agreement, the term “Change in Control”
shall have the meaning ascribed to such term in the 2006 Plan.
     Executive and the Company agree that the Restricted Stock Units Award
Agreement between Executive and the Company, dated as of May 17, 2006 (the “RSU
Grant Agreement”), which provides for the grant to Executive of time-based
vesting restricted stock units (the “RSUs”) under the 2006 Plan, is hereby
amended as set forth in this paragraph. Notwithstanding anything to the contrary
in the RSU Grant Agreement or the 2006 Plan, the RSUs shall be settled as
follows: the Company shall deliver to Executive the number of Shares (as defined
in the 2006 Plan) equal to the number of RSUs comprising Executive’s Individual
Award (as defined in the RSU Grant Agreement) on the Vesting Date (as defined in
the RSU Grant Agreement), subject to Executive’s continuous employment with the
Company through such Vesting Date, provided that, in the event of Executive’s
Separation from Service (as defined herein) with the Company prior to the
Vesting Date, (a) the vesting and/or forfeiture of all or any portion of
Executive’s RSUs shall be governed by the existing terms of the RSU Grant
Agreement and (b) with respect to any RSUs that vest upon Executive’s Separation
from Service with the Company, the Company shall deliver to Executive Shares in
settlement of such RSUs on the first business day immediately following the six
(6) month anniversary of the date of such Separation from Service (rather than
on the Vesting Date).
     (b) Annual Incentive Compensation. Executive shall be eligible to receive a
target annual performance-based restricted stock and option grant (the “Annual
Equity Incentive”) equal to 400% of Executive’s Base Salary, in accordance with
the terms and conditions of the 2006 Plan and any applicable grant agreement.
The grant date value of the Annual Equity Incentive may be greater or less than
400% of Base Salary depending upon the Company’s performance as determined by
the Compensation Committee of the Board with respect to the Annual Equity
Incentive.
     8. Employee Benefits.
     (a) General. During the Employment Period, Executive will be eligible to
participate in the employee and executive benefit plans and programs maintained
by the Company from time to time in which senior executives of the Company are
eligible to participate, including to the extent maintained by the Company,
life, medical, dental, accidental and disability insurance plans and retirement,
deferred compensation and savings plans, in accordance with the terms and
conditions thereof as in effect from time to time. The benefits referred to in
this Section 8 shall be provided to Executive on a basis that is commensurate
with Executive’s position and duties with the Company and shall in no event be
less than the current level provided to Executive or, if greater, the level of
benefits provided to any other senior executive of the Company.

4



--------------------------------------------------------------------------------



 



     (b) Benefit Allowance. With respect to each year during the Employment
Period, in addition to the benefits provided under Section 8(a), Executive will
be entitled to receive a perquisite allowance in an amount equal to $50,000 (the
“Benefits Allowance”), which the Company shall pay to Executive in equal
installments, in accordance with the Company’s regular payroll policies, during
such fiscal year, subject to Executive’s continued employment with the Company.
     9. Expenses; Etc.
     (a) Business Travel, Lodging, etc. Subject to Section 21(k)(iii) herein,
during the Employment Period, the Company will reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by him
in connection with the performance of his duties and responsibilities hereunder
upon submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense, provided that such expenses are permitted under
and otherwise in accordance with the terms and conditions of the Company’s
business expense reimbursement policy applicable to its senior executives, as in
effect from time to time. Subject to Section 21(k)(iii) herein, during the
Employment Period, Executive will be provided the opportunity to utilize a
private charter jet for business travel (and up to $100,000 per fiscal year of
private charter jet travel may be for personal use, which allowance will be
calculated using the per hour charge being charged to the Company by the private
charter service plus any applicable fuel surcharge), and Executive shall have
the right, at his discretion, to fly first class on all other business-related
flights. Executive shall also be provided the opportunity to utilize a private
car service for personal use.
     (b) Vacation. During the Employment Period, Executive shall be entitled to
paid vacation and sick leave benefits equal to the maximum available to any
senior executive of the Company, determined without regard to the period of
service that might otherwise be necessary to entitle Executive to such vacation
or sick leave under company Policy. Executive is currently entitled to five
(5) weeks of vacation without carry-over accumulation.
     10. Termination of Employment.
     (a) Termination Due to Death or Disability. Executive’s employment shall
automatically terminate upon his death and may be terminated by the Company due
to Executive’s Disability (as defined below). In the event that Executive’s
employment is terminated due to his Disability or death, no termination benefits
shall be payable to or in respect of Executive except as provided in
Section 10(f)(i). For purposes of this Agreement, “Disability” means a physical
or mental disability that prevents or would prevent the performance by Executive
of his duties hereunder for a continuous period of six months or longer. The
determination of Executive’s Disability will (i) be made by an independent
physician identified by the Company’s disability insurance provider, (ii) be
final and binding on the parties hereto and (iii) be based on such competent
medical evidence as shall be presented to such independent physician by
Executive and/or the Company or by any physician or group of physicians or other
competent medical experts employed by Executive and/or the Company to advise
such independent physician.

5



--------------------------------------------------------------------------------



 



     (b) Termination by the Company for Cause. Executive’s employment may be
terminated by the Company for Cause (as defined below). In the event of a
termination of Executive’s employment by the Company for Cause, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 10(f)(ii). For purposes of this Agreement, “Cause” means (i) a material
breach by Executive of any provision of this Agreement; (ii) a material and
willful violation by Executive of any applicable Company policy, procedure, rule
or regulation, including without limitation, the Burger King Companies’ Code of
Business Ethics and Conduct, in each case as any such policy, procedure, rule or
regulation may be amended from time to time in the Company’s sole discretion;
(iii) the failure by Executive to reasonably and substantially perform his
duties hereunder (other than as a result of physical or mental illness or
injury); (iv) Executive’s willful misconduct or gross negligence that has caused
or is reasonably expected to result in material injury to the business,
reputation or prospects of the Company or any of its Affiliates; (v) Executive’s
fraud or misappropriation of funds; or (vi) the commission by Executive of a
felony or other serious crime involving moral turpitude; provided that in the
case of any breach of clauses (i), (ii) or (iii) that is curable, no termination
thereunder shall be effective unless the Company shall have given Executive
notice of the event or events constituting Cause and Executive shall have failed
to cure such event or events within thirty (30) business days after receipt of
such notice. If, in the event Executive’s employment is terminated by the
Company Without Cause (as defined in subsection (c) below) and, on or before the
12-month anniversary of the applicable Date of Separation from Service of such
termination Without Cause, it is determined in good faith by the Board that
Executive’s employment could have been terminated for Cause under clauses (iv),
(v) or (vi) hereof, Executive’s employment shall, at the election of the Board,
be deemed to have been terminated for Cause, effective as of the date of the
occurrence of the events giving rise to the Cause termination.
     (c) Termination Without Cause. Executive’s employment may be terminated by
the Company Without Cause (as defined below) at any time. In the event of a
termination of Executive’s employment by the Company Without Cause, no
termination benefits shall be payable to or in respect of Executive except as
provided in Section 10(f)(i). For purposes of this Agreement, a termination
“Without Cause” shall mean a termination of Executive’s employment by the
Company other than for Cause as described in Section 10(b) or on account of
death or Disability under Section 10(a).
     (d) Termination by Executive. Executive may terminate his employment for
any reason, including for Good Reason (as defined below). In the event of a
termination of Executive’s employment by Executive other than for Good Reason,
no termination benefits shall be payable to or in respect of Executive except as
provided in Section 10(f)(ii) and in the event of a termination of Executive’s
employment by Executive for Good Reason, no termination benefits shall be
payable to or in respect of Executive except as provided in Section 10(f)(i).
For purposes of this Agreement, a termination of employment by Executive for
“Good Reason” shall mean a termination by Executive of his employment with the
Company within thirty (30) days following the occurrence, without Executive’s
consent, of any of the following events: (i) a material diminution in
Executive’s position, authority or responsibilities as Chief Executive Officer
of the Company, the assignment to Executive by the Company of duties materially

6



--------------------------------------------------------------------------------



 



inconsistent with the duties associated with the position described in Section 4
herein, the occurrence of acts or conduct on the part of the Company or the
board of directors of the Company which prevent Executive from, or substantially
hinder Executive in, performing his duties or responsibilities pursuant to this
Agreement; (ii) any decrease in Executive’s base pay, any material decrease in
Executive’s incentive compensation opportunities or any material decrease in the
aggregate employee benefits provided to Executive pursuant to Section 8(a) of
this Agreement, other than any decrease caused by the amendment, modification or
termination of any employee benefit plan, program or arrangement that is
generally applicable to all participants in such plan, program or arrangement;
(iii) any other material breach by the Company of a material provision of this
Agreement (including without limitation any failure by the Company to obtain
agreement by any Successor thereto to expressly assume and agree to perform this
Agreement as required by Section 18 herein); (iv) termination of Executive’s
employment as a result of his death or Disability; or (v) the Company, other
than at the initiative of Executive, requiring Executive to permanently be based
anywhere that is more than 75 miles from the Company’s current principal office
in Miami, Florida; provided that, except in the case of clause (iv) above,
Executive shall have given the Company notice of the event or events
constituting Good Reason and the Company shall have failed to cure such event or
events within thirty (30) business days after receipt of such notice.
     (e) Procedure for Termination of Employment.
     (i) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than as a result of Executive’s death) shall be
communicated by a written Notice of Termination addressed to the other party to
this Agreement. A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), and stating the proposed effective date of such termination.
     (ii) Date of Separation from Service. The term “Date of Separation from
Service” shall mean, with respect to Executive’s Separation from Service with
the Company, (A) if the Separation from Service occurs due to Executive’s death,
the date of his death, (B) if the Separation from Service occurs due to
termination of Executive’s employment by the Company for Cause or Without Cause,
the date on which Notice of Termination is given or, if later, the effective
date of termination specified in such Notice of Termination, and (C) if the
Separation from Service occurs due to termination of Executive’s employment
(I) by the Company due to Executive’s Disability or (II) by Executive for any
reason, the date specified in the applicable Notice of Termination, provided
that, with respect to any such termination by Executive, such date shall not be
less than thirty (30) days nor more than sixty (60) days after the date on which
Notice of Termination is given. The Employment Period shall expire on the Date
of Separation from Service.
     (iii) Section 409A of the Code. Notwithstanding anything to the contrary in
Section 10(e)(ii), the determination of whether and when the Date of Separation
from Service occurs for the purpose of determining when any amount that is
“nonqualified deferred compensation” subject to Section 409A of the Code becomes
due and payable shall be made in a manner consistent with, and based on the
presumptions set forth in, Section 1.409A-1(h) of the

7



--------------------------------------------------------------------------------



 



regulations promulgated under Section 409A of the Code. Solely for purposes of
the determination referred to in the preceding sentence, “Company” shall include
all persons with whom the Company would be considered a single employer under
Sections 414(b) and 414(c) of the Code. In the event that the Date of Separation
from Service, as determined in accordance with this Section 10(e)(iii), occurs
before the applicable notice period specified in Section 10(e)(ii) has elapsed,
the Company may elect to pay, or commence payment of, any amounts to which this
Section 10(e)(iii) applies following the completion of such notice period, but
not later than the end of the taxable year in which the Date of Separation from
Service occurs.
     (f) Payments Upon Certain Terminations.
     (i) In the event of Executive’s Separation from Service due to
(I) termination of Executive’s employment by the Company Without Cause
(including as a result of the Company’s election not to renew the Employment
Period as described in Section 3 herein) or (II) Executive’s resignation from
employment for Good Reason (including a deemed resignation as described in
clause (iv) of Section 10(d)) during the Employment Period, the Company shall
pay to Executive (or, following his death, to Executive’s estate), within thirty
(30) days following the Date of Separation from Service, (x) his full Base
Salary through the Date of Separation from Service, to the extent not previously
paid, (y) reimbursement for any unreimbursed business expenses incurred by
Executive prior to the Date of Separation from Service that are subject to
reimbursement pursuant to Section 9(a) and (z) payment for vacation time accrued
as of the Date of Separation from Service but unused (such amounts under clauses
(x), (y) and (z), collectively the “Accrued Obligations”). In addition, in the
event of Executive’s Separation from Service as described in this
Section 10(f)(i) or 10(a), provided (except in the case of Executive’s
Separation from Service due to his death), Executive executes and delivers to
the Company, within the applicable period of time provided for under the Age
Discrimination in Employment Act of 1967, as amended, and in no event later than
sixty (60) days following the Executive’s Date of Separation from Service, an
irrevocable Release and Discharge of All Claims substantially in the form
approved by the Company, Executive (or, following his death, Executive’s estate)
shall be entitled to the following payments and benefits:
     (A) payments of an amount equal to (x) if such Separation from Service
occurs prior to a Change in Control, two (2) times, or (y) if such Separation
from Service occurs subsequent to a Change in Control, three (3) times, the sum
of (I) Executive’s Base Salary as of the Date of Separation from Service,
(II) Executive’s target Annual Bonus (as described in Section 6(i) herein) and
(III) the annual amount of the Benefits Allowance referred to in Section 8(b)
herein, which amount shall be payable in equal installments, in accordance with
the Company’s regular payroll policies, during the period beginning on the first
business day immediately following the six (6) month anniversary of the Date of
Separation from Service and ending on the one (1) year anniversary of the Date
of Separation from Service;
     (B) subject to Section 21(k)(iii) herein, continued coverage during the
period beginning on the Date of Separation from Service and ending on the
(x) second anniversary, if such Separation from Service occurs prior to a Change
in Control, or (y) third anniversary, if such Separation from Service occurs
subsequent to a Change in Control, of the Date of Separation from Service (the
“Severance Period”) under the

8



--------------------------------------------------------------------------------



 



Company’s medical, dental and life insurance plans referred to in Section 8(a)
(the “Continued Benefits”) for Executive and his eligible dependents
participating in such plans immediately prior to the Date of Separation from
Service in the same manner that Executive received such benefits during his
employment, subject to timely payment by Executive of all premiums,
contributions and other co-payments required to be paid by active senior
executives of the Company under the terms of such plans as in effect from time
to time; and
     (C) to the extent applicable, the Options and other equity awards held by
Executive shall vest and be exercisable in accordance with the terms and
conditions of Section 7 of this Agreement.
     Executive shall not have a duty to mitigate the costs to the Company under
this Section 10(f)(i), nor shall any payments from the Company to Executive of
Base Salary be reduced, offset or canceled by any compensation or fees earned by
(whether or not paid currently) or offered to Executive during the Severance
Period by a subsequent employer or other Person (as defined below) for which
Executive performs services, including but not limited to consulting services.
Notwithstanding anything in this Section 10(f)(i) to the contrary, (i) in the
event of a termination of Executive’s employment with the Company upon
Executive’s death or due to his Disability, any payments from the Company to
Executive described in Section 10(f)(i)(A) shall be reduced by the value of any
Company provided life and disability benefits Executive (or Executive’s estate
in the case of his death) is entitled to receive in connection with such death
or Disability, and (ii) should Executive receive or be offered health or medical
benefits coverage during the Severance Period by a subsequent employer or Person
for whom Executive performs services, all similar health and medical benefits
coverage provided by the Company to Executive shall immediately terminate.
     (ii) If Executive’s Separation from Service occurs due to (A) termination
of Executive’s employment by the Company for Cause or (B) Executive’s
resignation from his employment without Good Reason (including as a result of
Executive’s election not to renew the Employment Period as described in
Section 3 herein), in any such case during the Employment Period, the Company
shall pay to Executive (or, in the event of Executive’s death, to his estate)
the Accrued Obligations within thirty (30) days following the Date of Separation
from Service.
     (iii) Except as specifically set forth in this Section 10(f), no
termination payments or benefits or similar payments or benefits (including any
payments or benefits under any otherwise applicable plan, policy, program or
practice of the Company or its Affiliates) shall be payable to Executive or in
respect of Executive’s employment with the Company or its Affiliates.
     (g) Resignation upon Termination. Effective as of any Date of Separation
from Service under this Section 10 or otherwise as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all Board and any Board Committee memberships and other positions then held
by him, or to which he has been appointed, designated or nominated, with the
Company and its Affiliates, if any.

9



--------------------------------------------------------------------------------



 



     11. Confidentiality. Executive agrees that during his employment with the
Company and thereafter, Executive will not, directly or indirectly (i) disclose
any Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee of the Company
who requires such information to perform his or her duties for the Company), or
(ii) use any Confidential Information for Executive’s own benefit or the benefit
of any third party. “Confidential Information” means confidential, proprietary
or commercially sensitive information relating to (i) the Company or its
Affiliates, or members of their management or boards or (ii) any third parties
who do business with the Company or its Affiliates, including franchisees and
suppliers. Confidential Information includes, without limitation, marketing
plans, business plans, financial information and records, operation methods,
personnel information, drawings, designs, information regarding product
development, other commercial or business information and any other information
not available to the public generally. The foregoing obligation shall not apply
to any Confidential Information that has been previously disclosed to the public
or is in the public domain (other than by reason of a breach of Executive’s
obligations to hold such Confidential Information confidential). If Executive is
required or requested by a court or governmental agency to disclose Confidential
Information, Executive must notify the General Counsel of the Company of such
disclosure obligation or request no later than three (3) business days after
Executive learns of such obligation or request, and permit the Company to take
all lawful steps it deems appropriate to prevent or limit the required
disclosure.
     12. Non-Competition. Each of the Company and Executive agrees that
Executive will have a prominent role in the management of the business, and the
development of the goodwill, of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. Executive agrees that
during his employment with the Company and for the period of one (1) year
following Executive’s Separation from Service with the Company, Executive shall
not directly or indirectly engage in any activities that are competitive with
any business conducted by the Company and Executive shall not, directly or
indirectly, become employed by, render services for, engage in business with,
serve as an agent or consultant to, or become a partner, member, principal,
stockholder or other owner of, any Person or entity that engages in the quick
serve restaurant business, provided that Executive shall be permitted to hold a
one percent (1%) or less interest in the equity or debt securities of any
publicly traded company.
     13. Non-Solicitation. During the period of Executive’s employment with the
Company and for the one (1)-year period following Executive’s Separation from
Service with the Company, Executive shall not, directly or indirectly, by
himself or through any third party, whether on Executive’s own behalf or on
behalf of any other Person or entity, (i) solicit or endeavor to solicit, employ
or retain, (ii) interfere with the relationship of the Company or any of its
Affiliates with, or (iii) attempt to establish a business relationship with
(A) any natural person who is or was (during Executive’s employment with the
Company) an employee or engaged by the Company to provide services to it, or
(B) any Person who is or was (during Executive’s employment with the Company) a
franchisee of the Company or any of its Affiliates.

10



--------------------------------------------------------------------------------



 



     14. Work Product. Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company, whether
ensuing during or after Executive’s employment with the Company (“Work Product”)
shall exclusively vest in and be the sole and exclusive property of the Company
and shall constitute “work made for hire” (as that term is defined under
Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being
the person for whom the work was prepared. In the event that any such Work
Product is deemed not to be a “work made for hire” or does not vest by operation
of law in the Company, Executive hereby irrevocably assigns, transfers and
conveys to the Company, exclusively and perpetually, all right, title and
interest which Executive may have or acquire in and to such Work Product
throughout the world, including without limitation any copyrights and patents,
and the right to secure registrations, renewals, reissues, and extensions
thereof. The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive’s employment with the Company. Executive shall promptly
disclose to the Company the creation or existence of any Work Product and shall
take whatever additional lawful action may be necessary, and sign whatever
documents the Company may require, in order to secure and vest in the Company or
its designee all right, title and interest in and to all Work Product and any
intellectual property rights therein (including full cooperation in support of
any Company applications for patents and copyright or trademark registrations).
     15. Return of Company Property. In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its Affiliates, including without limitation all
materials or documents containing or pertaining to Confidential Information, and
including without limitation, any company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, televisions, card access to any Company building, customer lists,
computer disks, reports, files, e-mails, work papers, Work Product, documents,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents.
     16. Compliance With Company Policies.
     (a) During Executive’s employment with the Company, Executive shall be
governed by and be subject to, and Executive hereby agrees to comply with, all
applicable Company policies, procedures, rules and regulations, including
without limitation, the Burger King Companies’ Code of Business Ethics and
Conduct, in each case, as any such policies may be amended from time to time in
the Company’s sole discretion.
     (b) Data Protection & Privacy.

11



--------------------------------------------------------------------------------



 



     (i) Executive acknowledges that the Company, directly or through its
Affiliates, collects and processes data (including personal sensitive data and
information retained in email) relating to Executive. Executive hereby agrees to
such collection and processing and further agrees to execute the Burger King
Corporation Employee Consent to Collection and Processing of Personal
Information, a copy of which is attached to this Agreement as Attachment 1,
unless a previously executed copy of such Consent is on file with the Company.
     (ii) To ensure regulatory compliance and for the protection of its workers,
customers, suppliers and business, the Company reserves the right to monitor,
intercept, review and access telephone logs, internet usage, voicemail, email
and other communication facilities provided by the Company which Executive may
use during his employment with the Company. Executive hereby acknowledges that
all communications and activities on Company equipment or premises cannot be
presumed to be private.
     17. Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants, obligations and agreements of Executive contained in
Sections 11 through 16 (inclusive) relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Executive from
committing any violation of such covenants, obligations or agreements. These
injunctive remedies are cumulative and in addition to any other rights and
remedies the Company may have. All disputes not relating to any request or
application for injunctive relief in accordance with this Section 17 shall be
resolved by arbitration in accordance with Section 21(b).
     Notwithstanding any other provision hereof, the Company’s obligations to
pay Executive any amount or provide Executive with any benefit or right
following a termination of Executive’s employment pursuant to Sections 7 and/or
10(f) is subject to Executive’s compliance with his obligations under
Sections 11 through 16, inclusive, and in the event that Executive fails in any
respect to comply with any such obligations or is deemed to have been terminated
for Cause pursuant to Section 10(b), the Company’s obligations to make any
additional payments or provide any additional benefits or other rights or
entitlements to Executive pursuant to any provision of this Agreement shall
immediately cease and Executive shall be required to immediately repay to the
Company all amounts theretofore paid to Executive pursuant to Section 10(f). In
addition, if not repaid, the Company shall have the right to set off, in
accordance with (and to the extent permitted by) Section 409A of the Code and
the regulations promulgated thereunder, from any amounts otherwise due to
Executive any amounts previously paid pursuant to Section 10(f) (other than the
Accrued Obligations). Executive further agrees that the foregoing is appropriate
for any such breach inasmuch as actual damages cannot be readily calculated, the
amount is fair and reasonable under the circumstances, and the Company would
suffer irreparable harm if any of these Sections were breached.
     18. Assumption of Agreement. The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement.

12



--------------------------------------------------------------------------------



 



     19. Indemnification. The Company agrees both during and after the
Employment Period to indemnify Executive to the fullest extent permitted by its
Certificate of Incorporation (including payment of expenses in advance of final
disposition of a proceeding) against actions or inactions of Executive during
the Employment Period as an officer, director or employee of the Company or any
of its Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any
of the foregoing. The Company also agrees to provide Executive with directors
and officers insurance coverage both during and, with regard to matters
occurring during the Employment Period, after the Employment Period. Such
coverage shall be at a level at least equal to the level being maintained at
such time for the then current officers and directors or, if then being
maintained at a higher level with regard to any prior period activities for
officers or directors during such prior period, such higher amount with regard
to Executive’s activities during such prior period.
     20. Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement, including the Original Agreement,
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.
     21. Miscellaneous.
     (a) Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and his heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto. The Company may effect such an assignment
without prior written approval of Executive upon the transfer of all or
substantially all of its business and/or assets (by whatever means), provided
that the Successor to the Company shall expressly assume and agree to perform
this Agreement in accordance with the provisions of Section 18.
     (b) Arbitration. Any dispute or controversy arising under or in connection
with this Agreement (except in connection with any request or application for
injunctive relief in accordance with Section 17) shall be resolved by binding
arbitration. The arbitration shall be held in Miami, Florida and, except to the
extent inconsistent with this Agreement, shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect at the time of the arbitration, and otherwise in accordance with
principles which would be applied by a court of law or equity. The arbitrator
shall be acceptable to both the Company and Executive. If the parties cannot
agree on an acceptable arbitrator, the dispute shall be heard by a panel of
three arbitrators, one appointed by the Company, one appointed by Executive, and
the third appointed by the other two arbitrators. All expenses of arbitration
shall be borne by the party who incurs the expense, or, in the case of joint
expenses, by both parties in equal portions.

13



--------------------------------------------------------------------------------



 



     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflicts of laws.
     (d) Payments and Taxes.
     (i) If any payment, distribution or provision of a benefit by the Company
to or for the benefit of Executive in connection with a Change in Control,
whether paid or payable, distributed or distributable or provided or to be
provided pursuant to the terms of this Agreement or otherwise (each a “Payment”
and the aggregate of such Payments, the “Aggregate Payment”), would be subject
to an excise tax imposed by Section 4999 of the Code that would not have been
imposed absent such Payment, or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties,
hereinafter collectively referred to as the “Excise Tax”), Company shall pay to
Executive an additional payment (a “Gross-up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income taxes and Excise Taxes
imposed on any Gross-up Payment, Executive retains an amount of the Gross-up
Payment (taking into account any similar gross-up payments to Executive under
any stock incentive or other benefit plan or program of the Company) equal to
the Excise Tax imposed upon the Payments. The determination as to whether a
Gross-up Payment is required and the amount of any such Gross-up Payment shall
be made by an independent auditor (the “Auditor”) jointly selected by the
Company and Executive. The Auditor shall be a nationally recognized United
States public accounting firm. Executive shall notify the Company in writing of
any claim by the Internal Revenue Service which, if successful, would require
Company to make a Gross-up Payment (or a Gross-up Payment in excess of that, if
any, initially determined by the Company and Executive) within ten (10) business
days after the receipt of such claim. The Company shall notify Executive in
writing at least ten (10) business days prior to the due date of any response
required with respect to such claim if it plans to contest the claim. If the
Company decides to contest such claim, Executive shall cooperate fully with the
Company in such action; provided, however, Company shall bear and pay directly
or indirectly all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
the Company’s action. If, as a result of the Company’s action with respect to a
claim, Executive receives a refund of any amount paid by the Company with
respect to such claim, Executive shall promptly pay such refund to the Company.
If the Company fails to timely notify Executive whether it will contest such
claim or the Company determines not to contest such claim, then the Company
shall immediately pay to Executive the portion of such claim, if any, which it
has not previously paid to Executive.
     (ii) Notwithstanding anything in Section 21(d)(i) to the contrary, in the
event that the Auditor determines that the Aggregate Payment is equal to less
than 110% of the product of (i) three and (ii) Executive’s Base Amount (as such
term is defined in Section 280G(b)(3) of

14



--------------------------------------------------------------------------------



 



the Code and the regulations issued under Section 280G of the Code), the
Aggregate Payment will be reduced to the minimum amount as will result in no
portion of the Aggregate Payment being subject to the Excise Tax; provided that
the payments and/or benefits to be eliminated in effecting such reduction shall
be agreed upon between the Company and Executive in accordance with (and to the
extent permitted by) Section 409A of the Code and the regulations promulgated
thereunder.
     (iii) Any Gross-Up Payment, as determined pursuant to this Section 21(d),
shall be paid by the Company to Executive following receipt of the Auditor’s
determination as described in Section 21(d)(i), provided that the Gross-Up
Payment shall in all events be paid no later than the end of Executive’s taxable
year next following Executive’s taxable year in which the Excise Tax (and any
income or other related taxes or interest or penalties thereon) on the relevant
Payment are remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim that the Company
contests as described in Section 21(d)(i), the calendar year in which such claim
is finally settled or otherwise resolved. Notwithstanding any other provision of
this Section 21(d) to the contrary, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of Executive, all or any portion of any
Gross-Up Payment, and Executive hereby consents to such withholding.
     (iv) The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.
     (e) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Board or a Person authorized thereby and is agreed to in writing by Executive
and the Company. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
     (f) Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.
     (g) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

15



--------------------------------------------------------------------------------



 



     (A) If to the Company, to it at:
Burger King Corporation
5505 Blue Lagoon Drive
Miami, Florida 33126-2029
Attention: Chief Human Resources Officer
Telephone: 305-378-3755
Facsimile: 305-378-3189
     (B) if to Executive, to him at his residential address as currently on file
with the Company.
     (h) Voluntary Agreement; No Conflicts. Executive represents that he is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.
     (i) Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
     (j) Headings. The section and other headings contained in this Agreement
are for the convenience of the parties only and are not intended to be a part
hereof or to affect the meaning or interpretation hereof.
     (k) Section 409A Compliance.
     (i) The intent of the parties hereto is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (except to the extent exempt as short-term
deferrals or otherwise) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.
     (ii) It is intended that each installment, if any, of the payments and
benefits, if any, provided to Executive under Section 10(f) hereof shall be
treated as a separate “payment” for purposes of Section 409A of the Code.
Neither the Company nor Executive shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code.
     (iii) All reimbursements and in-kind benefits provided under this Agreement
(including without limitation Sections 9(a) and 10(f)(i)(B) herein) shall be
made or provided in accordance with the requirements of Section 409A of the Code
to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code. All expenses or other reimbursements paid pursuant
hereto that are taxable income to Executive shall in no event be paid later than
the end of the calendar year next following the calendar year in which Executive
incurs such expense or pays such related tax. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A of the Code, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

16



--------------------------------------------------------------------------------



 



     (l) Certain Other Definitions.
     “Affiliate”: with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of any such Person.
     “Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, severally or jointly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.
     “Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
     “Strategic Buyer”: an entity that is engaged in the production of goods or
the provision of services other than the investment of capital. Solely by way of
example, and without limiting the foregoing, Berkshire Hathaway, Inc. would not
be a Strategic Buyer for purposes of this Agreement.
     “Subsidiary”: with respect to any Person, each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing fifty percent (50%) or more of
the combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.
     “Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
* * * * *

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

            BURGER KING CORPORATION
      By:   /s/ Peter Smith         Name:   Peter Smith        Title:   EVP,
Chief Human Resources Officer        EXECUTIVE
      /s/ John Chidsey       John Chidsey           

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
BURGER KING CORPORATION
EMPLOYEE CONSENT TO COLLECTION
AND PROCESSING OF PERSONAL INFORMATION
Burger King Corporation (the “Company”) has informed me that the Company
collects and processes my personal information only for legitimate human
resource and business reasons such as payroll administration, to fill employment
positions, maintaining accurate benefits records, meet governmental reporting
requirements, security, health and safety management, performance management,
company network access and authentication. I understand the Company will treat
my personal data as confidential and will not permit unauthorized access to this
personal data. I HEREBY CONSENT to the Company collecting and processing my
personal information for such human resource and business reasons.
I understand the Company may from time-to-time transfer my personal data to the
corporate office of the Company (currently located in Miami, Florida, United
States of America), another subsidiary, an associated business entity or an
agent of the Company, located either in the United States or in another country,
for similar human resource and business reasons. I HEREBY CONSENT to such
transfer of my personal data outside the country in which I work to the
corporate office in the United States of America, another subsidiary or
associated business entity or agent for human resource management and business
purposes.
I further understand the Company may from time-to-time transfer my personal
information to a third party, either in the United States or another country,
for processing the information for legitimate human resource and business
purposes. I HEREBY CONSENT to the transfer of my personal information for such
human resource purposes to a third party.
I understand the Company may from time-to-time collect and process personal
information regarding my race and/or national origin for the limited use of
complying with legal reporting requirements under the laws of the State of
Florida and U.S. federal law. I HEREBY CONSENT to the Company collecting and
processing information regarding my race and/or national origin for this
purpose.

                  /s/ John Chidsey       John Chidsey           

 